UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 000-28867 (Commission file number) ENERGY COMPOSITES CORPORATION (Exact name of registrant as specified in its charter) Nevada 88-0409170 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4400 Commerce Drive, Wisconsin Rapids, WI54494 (Address of principal executive offices) (Zip Code) (715) 421-2060 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o (not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo ý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:42,414,132 shares as of May 12, 2010 ENERGY COMPOSITES CORPORATION FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2010 INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4T. Controls and Procedures 21 PART II.OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 24 1 ENERGY COMPOSITES CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (Audited) March 31, December 31, ASSETS Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $135,000 in 2010 and $191,000 in 2009 Accounts receivable - related party Inventories, net Other current assets Total current assets Property and equipment, net Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Current portion of long-term debt obligations $ $ Lines of credit - bank Short-term notes payable Accounts payable Accounts payable - related party Accrued expenses Accrued payroll and payroll taxes Customer deposits Total current liabilities Long-term debt obligations, net of current portion Total liabilities Stockholders' equity (deficit) : Common stock - $.001 par value; 100,000,000 shares authorized, 42,132,486 and 42,115,205 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 ENERGY COMPOSITES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, Revenue $ $ Cost of goods sold Gross profit Selling, general and administrative expenses Loss from operations ) ) Other income (expense): Interest expense ) ) Interest income Total other income (expense) ) ) Loss before provision (benefit) for income taxes ) ) Income tax benefit - ) Net loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 3 ENERGY COMPOSITES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Gain on sale of assets - ) Amortization of debt discount for imputed interest Amortization of discount for warrants and beneficial conversion feature on convertible debt Stock issued for interest payments Stock issued for compensation Stock option compensation expense - Deferred income taxes - ) Changes in operating assets and liabilities: Accounts receivable, net Accounts receivable - related party - Inventories, net ) Other current assets Accounts payable ) Accounts payable - related party ) Accrued expenses ) Accrued payroll and payroll taxes Customer deposits ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds from sale of property and equipment - Net cash used in investing activities ) ) Cash flows from financing activities: Net borrowings (repayments) from lines of credit - bank ) - Financing costs paid for long-term debt - ) Net borrowings (repayments) from short-term notes payable ) Payments on long-term debt ) ) Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents: Beginning of period End of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1.Nature of Business and Significant Accounting Policies Basis of Presentation The accompanying unaudited consolidated financial information has been prepared by Energy Composites Corporation (“Company” or “ECC”) in accordance with accounting principles generally accepted in the United States of America for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission (“SEC”).Accordingly, it does not include all the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair statement of this financial information have been included.Financial results for the interim periods presented are not necessarily indicative of the results that may be expected for the fiscal year as a whole or any other interim period.This financial information should be read in conjunction with the December 31, 2009 audited consolidated financial statements and notes included in the Company’s Form 10-K filed on March 31, 2010. Nature of Business ECC is a manufacturer, installer and marketer of fiberglass products which are sold throughout the United States, but primarily in the Midwest.The Company also has a service division that provides installation and repair of various tank and piping systems.The Company serves the paper, petro-chemical, water, waste-water, bio-fuel and power industries. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries Advanced Fiberglass Technologies, Inc. (“AFT”) and Innovative Composite Solutions, LLC (“ICS”), after elimination of all intercompany accounts, transactions, and profits. Concentrations of Risk Cash Deposits: The Company maintains its cash in high-quality financial institutions.The balances, at times, may exceed the federally insured limits. Credit Risk and Major Customers: Financial instruments that may subject the Company to significant concentrations of credit risk consist primarily of trade receivables.The Company grants credit to its customers throughout the United States in the normal course of business.Customer creditworthiness is routinely monitored and collateral is not required.The following is a schedule of significant sales to customers for the three months ended March 31, 2010 and 2009 and significant customer accounts receivable balances at March 31, 2010 and 2009: Percentage of Percentage of Trade Accounts Total Sales Receivable Customer 1 25.1% -% 17.6% -% 2 - - 3 4 5 - - - 49.8% 82.7% 51.6% 51.3% Labor Force: A significant part of the Company’s production labor force is covered by two collective bargaining agreements which expire in May 2010 and May 2012. 5 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Cash and Cash Equivalents For purposes of balance sheet presentation, the Company considers all unrestricted demand deposits, money market funds, savings funds and investments with an original maturity of three months or less to be cash and cash equivalents. Segment Reporting Through March 31, 2010, the Company provided products and services into one reportable operating segment, Industrial Tank and Piping. The results of our distribution company, ICS, are immaterial for purposes of segment reporting and are included in the Industrial Tank and Piping segment. The detail of products and service activity in this operating segment is further described in Note 12. Recent Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (“FASB”) issued authoritative guidance that eliminates the quantitative approach previously required for determining the primary beneficiary of a variable interest entity and requires on-going qualitative reassessments of whether an enterprise is the primary beneficiary of a variable interest entity.This guidance is effective for fiscal years beginning after November 15, 2009.The adoption of this guidance on January 1, 2010 did not have a material impact on the Company’s consolidated financial statements. In October 2009, the FASB issued guidance on the accounting for multiple-deliverable revenue arrangements. This guidance establishes a selling price hierarchy for determining the selling price of a deliverable; eliminates the residual method of allocation and requires arrangement consideration to be allocated at the inception of the arrangement to all deliverables using the relative selling price method; and requires a vendor to determine its best estimate of selling price in a manner consistent with that used to determine the selling price of the deliverable on a stand-alone basis. This guidance also expands the required disclosures related to a vendor’s multiple-deliverable revenue arrangements. The guidance is effective beginning January1, 2011 with early adoption permitted. The Company does not believe the adoption of this standard will have a material impact on our consolidated results of operations, financial condition, cash flows, or disclosures. In January 2010, the FASB issued Accounting Standards Update (“ASU”) 2010-1, “Equity (Topic 505-10): Accounting for Distributions to Shareholders with Components of Stock and Cash (A Consensus of the FASB Emerging Issues Task Force).”This amendment to Topic 505 clarifies the stock portion of a distribution to shareholders that allows them to elect to receive cash or stock with a limit on the amount of cash that will be distributed if not a stock dividend for purposes of applying Topics 505 and 260.This is effective for interim and annual periods ending on or after December 15, 2009, and would be applied on a retrospective basis.There is no effect on the Company’s financial statements from the current adoption of this guidance. In January 2010, the FASB issued ASU 2010-02, “Consolidation (Topic 810): Accounting and Reporting for Decreases in Ownership of a Subsidiary.”This amendment to Topic 810 clarifies, but does not change, the scope of current US GAAP.It clarifies the decrease in ownership provisions of Subtopic 810-10 and removes the potential conflict between guidance in that Subtopic and asset de-recognition and gain or loss recognition guidance that may exist in other US GAAP.An entity will be required to follow the amended guidance beginning in the period that it first adopts FAS 160 (now included in Subtopic 810-10).For those entities that have already adopted FAS 160, the amendments are effective at the beginning of the first interim or annual reporting period ending on or after December 15, 2009.The amendments should be applied retrospectively to the first period that an entity adopted FAS 160.There is no effect on the Company’s financial statements from the current adoption of this guidance. 6 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS In January 2010, the FASB issued ASU 2010-6, “Improving Disclosures about Fair Value Measurements.”This update requires additional disclosure within the roll forward of activity for assets and liabilities measured at fair value on a recurring basis, including transfers of assets and liabilities between Level 1 and Level 2 of the fair value hierarchy and the separate presentation of purchases, sales, issuances and settlements of assets and liabilities within Level 3 of the fair value hierarchy.In addition, the update requires enhanced disclosures of the valuation techniques and inputs used in the fair value measurements within Levels 2 and 3.The new disclosure requirements are effective for interim and annual periods beginning after December 15, 2009, except for the disclosure of purchases, sales, issuances and settlements of Level 3 measurements.Those disclosures are effective for fiscal years beginning after December 15, 2010.As ASU 2010-6 only requires enhanced disclosures, the Company does not expect that the adoption of this update will have a material effect on its financial statements. Note 2.Liquidity and Capital Resources At March 31, 2010, the Company had cash on hand of $85,888, a working capital deficiency of $1,341,770, a net loss of $1,396,607 for the three months ended March 31, 2010, an accumulated deficit of $11,345,783, and total negative shareholders' equity of $741,270. The Company is continuing its efforts to improve the overall financial condition and results, including obtaining additional financing. On March 8, 2010, and as further discussed in Note 14, the Company’s Board of Directors approved the temporary reduction of the exercise price of outstanding warrants to $2.50 per share from $5.00 per share. The temporary exercise price reduction was valid from March 22, 2010 through May 6, 2010.After May 6, 2010, the warrants reverted back to their original terms.As of May 6, 2010, the Company had received $590,823 related to the exercise of 236,329 warrants to purchase our common stock at $2.50 per share from current warrant holders. Note 3.Inventories Inventories consist of the following: March 31, 2010 December 31, 2009 Raw materials $ $ Work in progress Finished goods - - Obsolescence reserve - ) Total $ $ Note 4.Property and Equipment, Net Property and equipment are as follows: March 31, 2010 December 31, 2009 Land and improvements $ $ Buildings and improvements Machinery and equipment Vehicles and trailers Computer equipment Furniture and office equipment Less accumulated depreciation ) ) Net property and equipment $ $ Depreciation expense was $112,320 and $97,212 for the three months ended March 31, 2010 and 2009, respectively. The cost of equipment under capital lease as of March 31, 2010 and December 31, 2009 was $21,075.The accumulated amortization of equipment under capital lease as of March 31, 2010 and December 31, 2009 was $5,093 and $4,566, respectively. 7 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 5.Intangible Assets Intangible assets are as follows: March 31, 2010 December 31, 2009 Non-compete agreement $ $ Customer list Deferred financing costs Less accumulated amortization ) ) Net intangible assets $ $ Amortization expense was $2,123 and $6,553 for the three months ended March 31, 2010 and 2009, respectively.Estimated amortization expense for the next five years is as follows: 2010 - remaining $ Thereafter Total $ Note 6.Financing Arrangements Line of Credit – Bank The Company utilizes a line of credit with Nekoosa Port Edwards State Bank (“NPESB”) that provides for maximum borrowings of $250,000, bears interest at a fixed rate of 6.75% at March 31, 2010 and matures in December 2010.The line is secured by all business assets of AFT, an assignment of life insurance on the officer/stockholder, a junior mortgage on land and buildings, and an unlimited guaranty by ECC.The Company had a balance of $83,476 and $117,512 on the line of credit at March 31, 2010 and December 31, 2009, respectively. Short-Term Notes Payable The Company uses short-term notes from NPESB for purposes of bulk purchases of inventory and project financing in addition to utilizing its line of credit.The underlying inventory and customer purchase orders serve as specific collateral for these notes.In addition, the short-term notes are also typically secured by all business assets of the Company.The notes bear interest at fixed rates.The notes are typically twelve months or less.The Company had $800,000 and $1,250,000 of outstanding notes payable to NPESB with weighted average interest rates of 6.75% and 6.75% as of March 31, 2010 and December 31, 2009, respectively. The Company also utilizes unsecured, short-term financing from private investors (primarily existing shareholders) to fund operations.These twelve month notes bear interest at 6.0%.The Company had $500,000 and $470,000 of outstanding notes payable to these private investors at March 31, 2010 and December 31, 2009, respectively. 8 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Long-Term Debt Obligations Long-term debt obligations are as follows: March 31, December 31, NPESB - a term loan secured by 15 ton deck crane, interest rate of 7.25%, due October 2010, monthly payments of $948 $ $ NPESB – a term loan secured by all general business assets of AFT and unlimited continuing guarantee of ECC; interest rate of 6.75%, due on demand, monthly payments of $898 NPESB - an industrial revenue bond term loan, secured by equipment and unlimited continuing guarantee of ECC; contains restrictive financial covenants, interest rate of 5.75%, due July 2014, monthly payment of $7,266 NPESB - an industrial revenue bond term loan, secured by equipment and unlimited continuing guarantee of ECC; contains restrictive financial covenants, interest rate of 5.75%, due July 2014, monthly payment of $7,266 City of Wisconsin Rapids, a term loan, secured by all assets and unlimited continuing guarantee of ECC; contains various operating covenants, interest rate 2%, due April 2012, monthly payment of $4,499 Yale Financial Services, a capital lease term loan, secured by two Yale forklifts, interest rate 7.7%, due October 2010, monthly payment of $657 City of Wisconsin Rapids, a $75,000 term loan, secured by ECC and AFT guarantees; imputed interest at 8% resulting in an original issue discount with an unamortized balance of $22,249 at March 31, 2010, balloons in August 2014 NPESB – an industrial revenue bond term loan, secured by real estate, ECC and AFT guarantees; contains restrictive financial covenants, interest rate of 5.50%, due July 2027, monthly payment of $20,776 M&W LLC (related party) – an unsecured term loan, interest rate of 4.775%, due December 2015, quarterly payment of $24,493 996,340 NPESB – a term loan secured by all general business assets of AFT and an unlimited continuing guarantee of ECC; due January 2012, interest rate of 6.75%, monthly payments of $13,405 Convertible notes payable ($1,370,000 face value) – see Note 7 Less current portion of long-term obligations ) ) Total long-term debt obligations, net of current portion $ $ 9 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Maturities of long-term debt obligations are as follows: 2010 - remaining $ Thereafter Total $ On March 13, 2009, the Company executed an amendment to the credit agreement for the three industrial revenue bonds held by NPESB.The amendment to the credit agreement includes the redefinition of the covenants attached to the bonds.Under the terms of the amended credit agreement, the covenants apply to the Company and its subsidiaries on a consolidated basis.The covenants require the consolidated Company to maintain (a) a Debt Service Coverage Ratio of not less than 1.25 to 1 and (b) a Total Indebtedness to Equity Ratio of not more than 3.5 to 1.0. Debt Service Coverage Ratio is defined as the ratio of (i) EBITDA for the 12-month period ending on the measurement date to (ii) interest expenses plus principal payments coming due during the 12-month period beginning on the day after measurement.EBITDA is defined as net income after taxes plus a) interest expense, b) federal, state and local taxes, c) depreciation and amortization expenses, and d) extraordinary losses minus extraordinary gains. The Company did not calculate this ratio at March 31, 2010 because the Company had recorded negative EBITDA for the previous 12-month period. Total Indebtedness to Equity Ratio is defined as the ratio of all liabilities or obligations to Equity.The Company did not calculate this ratio at March 31, 2010 because the Company had recorded negative stockholders equity at March 31, 2010. As of December 31, 2009 and March 31, 2010, the Company was not in compliance with various restrictive financial covenants relating to the industrial revenue bonds.However, on December 31, 2009, the Company received a letter from the lender waiving compliance with these covenants through September 30, 2010. Note 7.Convertible Notes Payable In August 2008, the Company began a private placement offering of Units, each Unit consisting of (i) a 3-year, 6% convertible debenture with a conversion price of $2.50 (the “Conversion Price”) per share (subject to adjustment for stock splits and stock dividends) (the “Debentures”), and (ii) a number of warrants equal to the number of shares issuable upon conversion of the principal amount of the Convertible Debenture (the “Warrants”).This placement offering was in anticipation of the AFT reverse acquisition taking place which became effective on October 14, 2008. Each Warrant is immediately exercisable into shares of common stock for a term of 3 years at $5.00 per share.The Warrants also provide anti-dilution protection for the following events: reorganization, reclassification, consolidation, merger or sale; subdivision, combination or other dividend of the Company’s Common Stock. The private placement was closed on December 14, 2008.Debentures in the aggregate principal amount of $6,370,000 were sold which included the issuance of 2,548,000 Warrants.The Debentures are considered to be conventional convertible debt. The issued Warrants were deemed to have a relative fair market value of $4,068,422 which was recorded as a discount to the face value of the Debentures and as a credit to Additional Paid-In Capital and will be accreted to interest expense over the 3-year term of the warrants using the effective interest method.The Company used the Black-Scholes-Merton pricing model as a method for determining the estimated fair value of the Warrants. 10 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The proceeds of the Debentures were allocated based on the relative fair value of the Debentures and Warrants as of the commitment date.The Company then calculated the intrinsic value of the beneficial conversion feature embedded in the Debentures and because the amount of the beneficial conversion feature exceeded the fair value allocated to the Debentures, the amount of the beneficial conversion feature to be recorded was limited to the proceeds allocated to the Debentures.Accordingly, the beneficial conversion feature was calculated to be $2,301,578 and was recorded as an additional discount on the Debentures and a credit to Additional Paid-In Capital of $1,412,578 and a credit of $889,000 to deferred income tax liability.The Company is accreting the beneficial conversion feature to interest expense over the 3-year term of the debt using the effective interest method. The following table summarizes the convertible note balance as of March 31, 2010: Balance at January 1, 2008 $ - Plus: gross proceeds received in 2008 Less: value assigned to: Warrants ) Beneficial conversion feature allotted to: Additional paid-in capital ) Deferred income tax liability ) Sub-total of assigned values ) Plus: accretion of original issue discount from warrants and beneficial conversion feature Less: conversion of debt to common stock ) Balance at December 31, 2009 Plus: accretion of original issue discount from warrants and beneficial conversion feature Less: conversion of debt to common stock ) Balance at March 31, 2010 (face value of $1,370,000) $ All outstanding convertible debentures at March 31, 2010 totaling $1,370,000 mature at various dates in 2011 and are included in the long-term debt maturities table found in Note 6. The effective annual interest rate for the three months ended March 31, 2010 was 43%.The rate is higher than the stated rate of 6% due to the amortization of the discount recorded against the debt for the detachable warrants and beneficial conversion feature. 11 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 8.Stockholders’ Equity Converted Debt In conjunction with the private placement of convertible debt in 2008, $25,000 and $1,025,000 of the debt was converted to common shares of the Company during the three months ended March 31, 2010 and 2009, respectively, at $2.50 per share.A total of 17,281 and 424,724 common shares were issued for the debt and related interest on the debt during the three months ended March 31, 2010 and 2009, respectively. Restricted Stock During the year ended December 31, 2009, the Company issued 49,272 restricted common shares to officers valued at $150,000 for services rendered. Of these shares, 12,136 shares (valued at $37,500) remained unvested until April 28, 2010 and were recorded as deferred compensation.For the three months ended March 31, 2010, amortization of the deferred compensation totaled $9,375 and $3,125 remained as unearned compensation. All of the remaining shares vested immediately. Also, pursuant to the Company’s Director Compensation Plan an accrual for $37,500 for director stock compensation for January 2010 through March 2010 has been recorded to accrued expenses. This accrued expense will be settled with common stock of the Company in June, 2010.For the three months ended March 31, 2009, accruals for director stock compensation totaled $22,500. Stock Option Awards In January 2010, the Company made stock option awards under the 2008 Stock Incentive Plan to 25 non-executive employees of the Company totaling 430,000 shares of the Company valued at $1,132,300 using the Black-Scholes-Merton pricing model.These awards vest ratably over a 4 year period.The Company expensed $144,575 for the three months ended March 31, 2010 related to these stock option awards.The Company had $0 stock option expense for the three months ended March 31, 2009. Note 9.Income Taxes Income taxes are provided for using the liability method of accounting. A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting.Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. The Company accounts for income taxes pursuant to FASB guidance.This guidance prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return.For those benefits to be recognized, a tax position must be more-likely-than not to be sustained upon examination by taxing authorities. The Company believes its income tax filing positions and deductions will be sustained upon examination and, accordingly, no reserves, or related accruals for interest and penalties have been recorded at March 31, 2010 and December 31, 2009.In accordance with the guidance, the Company has adopted a policy under which, if required to be recognized in the future, interest related to the underpayment of income taxes will be classified as a component of interest expense and any related penalties will be classified in operating expenses in the statements of operations. The Company’s remaining open tax years subject to examination include the years ended December 31,2008 through 2009. The income tax provision consisted of the following for the three months ended March 31, 2010 and 2009: March 31, Currently payable (refundable) $
